DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, 6, 18 has a duplicate word, “at at”. The duplication can be found in the limitation that states, “that has been established at at least one of a second browser of the second client device or a second plug-in associated”. Appropriate correction is required. 	Claim 8 has the duplicate of “with”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find support in the applicant’s specification for the limitation that states, “responsive to determining that a second web site does not have an established relationship with the personal data sharing system that provides compensation in exchange for third personal information shared by the client device with the second web site, compose a second request for a second web page associated with the second web site such that the second request is not indicative of whether permission to obtain one or more personal information items associated with the one or more users from the personal data sharing system is granted to the second web. “
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeJouan (US 2013/0318199)
	Claim 1: LeJouan discloses a method, comprising:  	receiving, by a server associated with a web site, a request for a web page from a client device, the request for the web page including a user identifier and an indication that the client device has authorized the web site to obtain one or more personal items associated with the user identifier from a personal data sharing system that maintains personal information associated with users, the personal data sharing system being independent from the web site, wherein the request identifies one or more types of personal information items that the client device has authorized the web site to obtain from the personal data sharing system, ( see for example [0032, plug in the data sharing transparency engine 112 can include a browser plug-in. For example, the plug-in could include a browser add-on that allows a user to securely and selectively collect information they leave on websites every day, adding and saving them in a personal data store. As another example, the plug-in could include a browser add-on that allows a user to access through a bar residing within a browser interface to set services and information both general and contextual to particular websites (e.g., the websites they are on) based on a collection of information. Advantageously, over time the plug-in can build a user's digital memory and identity, from which the user can benefit (e.g., find out, remember, control, and/or value). In a specific implementation, a plug-in can include an icon in a convenient location, such as an upper right corner of a browser bar, which gives access to a menu and/or on a form bar with icons at various places in a browser window. ) also see [0229] icon 1026 can be associated is capturing ecommerce transactions. At the end of an ecommerce purchase, you have this last page that summarizes what you have acquired, the price, the credit card used, etc. A button in the bar (in this example, the icon 1026) can be pressed to snapshot the information associated with a website and store it in the user's personal data store. It will help user to analyze their purchase per vendor and keep a safe record of ecommerce transactions)disclose the request for the web page generated using a personal data sharing configuration, that has been established at least one of a browser of the client device or a plug-in associated with the browser, to ascertain at least one type of information a user of the client device is willing to send to one or more entities, the at least one type of information, that the user is ascertained to be willing to  send to the one or more entities using the personal data sharing configuration, comprising at least one of an identity of a visited web site, time spent on the visited web site, a product purchased via the visited web site or a summary of personal data transmitted by the client device to the visited web site;(see for example at [0055] that discloses . For example, when a user enters or updates personal information at, e.g., a third party site, the controlled data management system can automatically collect some information depending upon rules that are implementation-, configuration-, and/or user preference-specific. Some such information can include a container only (e.g., Name: Yes, Surname: Yes, Address: No, etc .) also see [0220-0223]).  	transmitting, by the server to the personal data sharing system and based, at least in part, on the request from the client device, an information request including the user identifier and  an indication that the client device has authorized the web site to obtain one or more personal information items associated with the user identifier from the personal data sharing system; responsive to the information request, receiving, by the server from the personal data sharing system, the one or more personal information items associated with the user identifier;  (see for example [0121] unique identifier; generated by the controlled data management system representing the individual (encryption of email/mobile phone number) perhaps with a validity expiration (end of the period of time the user has authorized the company to use his data); all the personal data the individual would have declared/given to this company would be then accessed by the company for a period of time through a controlled data management API) 	storing, by the server, information including at least a portion of the one or more personal information items in association with the user identifier; ([0068], a profile data store, [0074], storing information associated with the user id. Also see [0138]) 	transmitting, by the server to the client device, content from the web site in response to the request for the web page;[0032] and
processing, by the server, the information including at least a portion of the one or more
 personal information items. [0033] disclose receiving, by the server associated with the web site, a second request for the web page from a second client device, the second request for the web page including a second user identifier and a second indication that the second client device has authorized the web site to obtain one or more second personal items associated with the second user identifier from the personal data sharing system, wherein the second request identifies one or more second types of personal information items that the second client device has authorized the web site to obtain from the personal data sharing system, the second request for the web page generated using a second personal data sharing configuration, that has been established at at least one of a second browser of the second client device or a second plug-in associated with the second browser, to ascertain at least one second type of information a second user of the second client device is willing to send to one or more second entities, the at least one second type of information, that the second user is ascertained to be willing to send to the one or more second entities using the second personal data sharing configuration, comprising at least one of a second identity of a second visited web site, second time spent on the second visited web site, a second product purchased via the second visited web site or a second summary of second personal data transmitted by the second client device to the second visited web site, wherein the at least one second type of information the second user of the second client device is willing to send to the one or more second entities is different than the at least one type of information the user of the client device is willing to send to the one or more entities. ( (See for example [0032] that discloses For example, the plug-in could include a browser add-on that allows a user to securely and selectively collect information they leave on websites every day, adding and saving them in a personal data store. As another example, the plug-in could include a browser add-on that allows a user to access through a bar residing within a browser interface to set services and information both general and contextual to particular websites (e.g., the websites they are on) based on a collection of information..) also see [0220 and 0221])
 	
 	Claim 2: LeJouan discloses the method as recited in claim 1, comprising:
  	transmitting, by the server to the personal data sharing system and based, at least in part, on the second request from the second client device, a second information request including the 
second user identifier and a second indication that the second client device has authorized the web site to obtain one or more second personal information items associated with the second user identifier from the personal data sharing system; (see for example [0121] unique identifier; generated by the controlled data management system representing the individual (encryption of email/mobile phone number) perhaps with a validity expiration (end of the period of time the user has authorized the company to use his data); all the personal data the individual would have declared/given to this company would be then accessed by the company for a period of time through a controlled data management API) 	responsive to the second information request, receiving, by the server from the
personal data sharing system, the one or more second personal information items
associated with the second user identifier. wherein the one or more second personal information items associated with the second user identifier associated with the second client device are  different than the one or more personal information items associated with the user identifier associated with the client device; [0032, 0229]
storing, by the server, second information including at least a portion of the one
or more second personal information items in association with the second user
identifier; and  transmitting, by the server to the second client device, second content from the
web site in response to the second request for the web page, ([0068], a profile data store, [0074], storing information associated with the user id. Also see [0138]) 	wherein the second content transmitted from the web site to the second client device is 
different than the content transmitted from the web site to the client device wherein the request 
for the web page comprises at least one of an identifier of the personal data sharing system or an indication of the one or more personal information items that the client device is authorizing the web site to obtain from the personal data sharing system. [0121]

 	Claim 3: LeJouan discloses the method as recited in claim 1, wherein the at least one type of information, that the user is ascertained to be willing to send to the one or more entities using the personal data sharing configuration, comprises the identity of the visited web site.[0030,0032,0062,0067]

 	Claim 4: LeJouan discloses the method as recited in claim 1, wherein the at least one type of information, that the user is ascertained to be willing to send to the one or more entities using the personal data sharing configuration, comprises the time spent on the visited web site. [0049]

 	Claim 5: LeJouan discloses the method as recited in claim 1, wherein the at least one type of information, that the user is ascertained to be willing to send to the one or more
entities using the personal data sharing configuration, comprises the product purchased via the visited web site [0162]	Claim 6: LeJouan A method, comprising:
 	providing, via a client device, a graphical user interface including a representation of a plurality of types of personal information items, the plurality of types of personal information items being selectable by a user;(see for example [0027, [0028], discloses an interface for access to data and [0027 discloses a list of selectable user information.)
 	receiving, via the client device, a selection of a subset of the plurality of types of
personal information items; (see for example [0028], discloses a subset of a list of user information.)
 	storing an indication of the subset of the plurality of types of personal information items in association with a first web domain such that a personal data sharing configuration, that has been established at at least one of a the browser of the client device or a plug-in associated with the browser, indicates the subset of the plurality of types of personal information items in association with the first web domain, the personal data sharing configuration pertaining to sharing of personal information of one or more users of the client device with other web sites; ;(see for example at [0055] that discloses . For example, when a user enters or updates personal information at, e.g., a third party site, the controlled data management system can automatically collect some information depending upon rules that are implementation-, configuration-, and/or user preference-specific. Some such information can include a container only (e.g., Name: Yes, Surname: Yes, Address: No, etc .) also see [0221-0223]). 	storing a second indication of a second subset of the plurality of types of personal information items in association with a second web domain such that the personal data sharing configuration indicates the second subset of the plurality of types of personal information items in association with the second web domain;(see [0055, 0221-2223])
 	composing, by the browser of the client device, a request for a web page associated with a web site based, at least in part, on the personal data sharing configuration such that the request indicates whether permission to obtain one or more personal information items associated with the one or more users from a personal data sharing system is granted to the web site, wherein the composing comprises using the personal data sharing configuration to ascertain at least one type of information the one or more users of the client device are willing to send to one or more entities, the at least one type of information, that the one or more users are ascertained to be willing to send to the one or more entities using the personal data sharing configuration, comprising at least one of an identity of a visited web site, time spent on the visited web site, a
product purchased via the visited web site or a summary of personal data transmitted by
the client device to the visited web site; ([0032, 0033, 0221-0223])
 	transmitting, by the browser of the client device, the request for the web page to
a server of the web site; [0121]and
 	receiving, by the client device, content from the server of the web site in
response to the request for the web page. [0121]
 	Claim 7: LeJouan discloses the method as recited in claim 6, comprising:  wherein the plurality of types of personal information items comprises at least two of age, gender, browsing history, interests or address. ([0027], age and address)
 	Claim 8: LeJouan discloses the method as recited in claim 7, comprising:
 	wherein the subset of the plurality of types of personal information items associated with the first web domain is different than the second subset of the plurality of types of personal
information items associated with with the second web domain ([0032], has websites(plural) this it would be different information collected. The users wouldn’t have the same name, email address,  or credit card information. (also see [0221-0221]))

 	Claim 9: LeJouan discloses the method as recited in claim 6, wherein the request for the web page includes a user identifier and an indication that the client device has authorized the web site to obtain the one or more personal information items associated with the user identifier from the personal data sharing system, wherein the personal data sharing system maintains personal information associated with a plurality of users. [0053]

 	Claim 10: LeJouan discloses the method as recited in claim 6, comprising: determining, by the client device, whether a second web site has an established relationship with the personal data sharing system; [032]
 	composing a first type of web page request based, at least in part, on the determination that the second web site does not have an established relationship with the personal data sharing system;[0065] and
  	transmitting, by the browser of the client device, the first type of web page request to a second server of the second web site.[0085]

 	Claim 11: LeJouan discloses the method as recited in claim 9, wherein the request comprises an indication of the one or more personal information items that the client device has authorized to be obtained from the personal data sharing system.[0032]

 	Claim 12: LeJouan discloses the method as recited in claim 9, wherein the indication that the client device has authorized the one or more personal information items associated with the user identifier to be obtained from the personal data sharing system comprises at least one of one or more tokens, one or more keys, or one or more values. [0184]

 	Claim 13: LeJouan discloses the method as recited in claim 6, comprising: determining, by the client device, that the web site has an established relationship with the personal data sharing system that provides compensation in exchange for second personal information shared by the client device with the web site; [0032 and 0065] and
 	transmitting, by the client device, a user identifier and at least one personal information item associated with the user identifier to the web site. [0032, 0121]

 	Claim 14: LeJouan discloses the method as recited in claim 13, comprising: receiving by the client device,, from the web site,, at least one of one or more  keys, one or more tokens, or one or more values indicating that the at least one personal information item was received by the web site from the client device; and  	transmitting at least one of the one or more keys, the one or more tokens, or the one or more values to the personal data sharing system. [0032, 0121]

 	Claim 15: LeJouan discloses the method as recited in claim 13, wherein the request for the web page comprises a header including the user identifier and the one or more personal information items associated with the user identifier. [0045]

 	Claim 16: LeJouan discloses the method as recited in claim 13, wherein determining, by the client device, that the web site has an established relationship with the personal data sharing system comprises:
 	at least one of transmitting a query to the personal data sharing system or searching a list of web sites maintained at the client device. [0027]

 	Claim 17:    LeJouan discloses the method as recited in claim 13, wherein determining, by the client device, that the web site has an established relationship with the personal data sharing system comprises:
 	receiving a communication from the web site, the communication indicating that the web site has the established relationship with the personal data sharing system; and transmitting a query to the personal data sharing system to confirm that the web site has the established relationship with the personal data sharing system. [0032, 0121] 	Claim 18:. (Currently Amended) A client device system, comprising:
one or more processors; and one or more memories storing thereon computer-readable instructions configured to:
 	access a personal data sharing configuration that has been established at at least one of a browser or a plug-in associated with the browser, the personal data sharing configuration pertaining to sharing of personal information of one or more users of the client device with other web sites: [0032]
 	responsive to determining that a web site has an established relationship with a personal data sharing system that provides compensation in exchange for second personal information shared by the client device with the web site, compose a request for a web page associated with the web site based, at least in part, on the personal data sharing configuration such that the request indicates whether permission to obtain one or more personal information items associated with the one or more users from the personal data sharing system is granted to the web site, wherein the composing comprises using the personal data sharing configuration to ascertain at least one type of information the one or more users of the client device are willing to send to one or more entities, the at least one type of information, that the one or more users are
ascertained to be willing to send to the one or more entities using the personal data
sharing configuration; (see for example [0027] discloses sharing information for a reward (e.g. compensation)
 	transmit the request for the web page to a server of the web site; and receive content from the server of the web site in response to the request for the web page. [0032 and 0069]

 	Claim 19: LeJouan discloses wherein the computer-readable instructions are configured to: responsive to determining that a second web site does not have an established relationship with the personal data sharing system that provides compensation in exchange for third personal information shared by the client device with the second web site, compose a second request for a second web page associated with the second web site such that the second request is not indicative of whether permission to obtain one or more personal information items associated with the one or more users from the personal data sharing system is granted to the second web [0027]

 	Claim 20: LeJouan discloses the system as recited in claim 18, wherein determining that the web site has an established relationship with the personal data sharing system comprises searching a list of web sites maintained at the client device. [0027, 0030]


 	Response to Arguments
Applicant's arguments filed November 08, 2021 have been fully considered but they are not persuasive. The applicant argues in regards to claim that the reference of LeJouan does not disclose using a personal data sharing configuration ... to ascertain at least one type of information a user of the client device is willing to send to one or more entities, the at least one type of information ... comprising at least one of an identity of a visited web site, time spent on the visited web site, a product purchased via the visited web site or a summary of personal data
transmitted by the client device to the visited web site;  using a second personal data sharing configuration ... to ascertain at least one second type of information a second user of the second client device is willing to send to one or more second entities, the at least one second type of
information ... comprising at least one of a second identity of a second visited web site, second time spent on the second visited web site, a second product purchased via the second visited web site or a second summary of second personal data transmitted by the second client device to the
second visited web site, the Examiner respectfully disagrees the reference of LeJouan discloses a personal data sharing configuration at [0055], For example, when a user enters or updates personal information at, e.g., a third party site, the controlled data management system can automatically collect some information depending upon rules that are implementation-, configuration-, and/or user preference-specific. The aforementioned reference also discloses a second identity, second visited website, second…etc. at [0032], information both general and contextual to particular websites (e.g., the websites they are on) based on a collection of information. Also at [0220-0223] discloses different users providing different information. Thus logical reasoning dictates that it would be second information as the applicant’s invention requires due to different users providing different credit card information, mobile numbers, identities, etc.   	The applicant further argues that the reference of LeJouan does not disclose does not teach providing, via a client device, a graphical user interface including a representation of a plurality of types of personal information items, the plurality of types of personal information items being selectable by a user; receiving, via the client device, a selection of a subset of the plurality of types of personal information items; storing an indication of the subset of the plurality of types of personal information items in association with a first web domain such that a personal data sharing configuration, that has been established at at least one of a browser of the client device or a plug-in associated with the browser, indicates the subset of the plurality of types of personal information items in association with the first web domain, the personal data sharing configuration pertaining to sharing of personal information of one or more users of the client device with other web sites; [and] storing a second indication of a second subset of the plurality of types of personal information items in association with a second web domain such that the personal data sharing configuration indicates the second subset of the plurality of types of personal information item in association with the second web domain, the Examiner respectfully disagrees the reference of LeJouan discloses at for example [0027, [0028], discloses an interface for access to data and [0027 discloses a list of selectable user information.) and at for example [0028], discloses a subset of a list of user information.)
 	The applicant further argues claim 18, that the reference of LeJouan seems to be silent as to responsive to determining that a web site has an established relationship with a personal data sharing system that provides compensation in exchange for second personal information shared by the client device with the web site, compose a request for a web page associated with the web site based, at least in part, on the personal data sharing configuration such that the request indicates whether permission to obtain one or more personal information items associated with the one or more users from the personal data sharing system is granted to the web site, the Examiner respectfully disagrees the reference of LeJouan discloses compensation at for example [0027] discloses sharing information for a reward (e.g. compensation)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Klingen (US 2015/0169692) - An information request including the parameters is sent to a cataloging service, which selects one or more web services based on the information request and parameters. The cataloging service sends the parameters to the one or more web services, which retrieves information based on a parameter and returns the information to the gateway server. 	Thorson (US 2010/0223349) - control over his private personal data, accomplished by means of a radically distributed database technique in which all operations requiring unencrypted data access are distributed to individual client devices
 	 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621